In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 

No. 17‐3051 
AKEEM DANIELS, CAMERON STINGILY, and NICHOLAS STONER, 
                                     Plaintiffs‐Appellants, 

                                  v. 

FANDUEL, INC., and DRAFTKINGS, INC., 
                                               Defendants‐Appellees. 
                      ____________________ 

         Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division. 
      No. 1:16‐cv‐01230‐TWP‐DML — Tanya Walton Pratt, Judge. 
                      ____________________ 

    ARGUED FEBRUARY 22, 2018 — DECIDED MARCH 7, 2018 
                 ____________________ 

   Before BAUER, EASTERBROOK, and ROVNER, Circuit Judges. 
    EASTERBROOK,  Circuit  Judge.  FanDuel  and  DraftKings 
conduct  online  fantasy‐sports  games. A  participant  pays  an 
entry  fee  and  selects  a  roster,  subject  to  a  budget  cap  that 
prevents  every  entrant  from  picking  only  the  best  players. 
Results  from  real  sports  contests  determine  how  each  en‐
trant’s  squads  did—so,  for  example,  a  touchdown  on  the 
field  yields  points  for  the  fantasy  teams  that  include  the 
2                                                                 No. 17‐3051 

player.  The  participants  whose  fantasy  squads  do  best  win 
cash. 
    Plaintiffs  in  this  suit  under  Indiana  law  are  former  col‐
lege football players whose names, pictures, and on‐field sta‐
tistics  have  been  used  by  FanDuel  and  DraftKings  without 
their  permission.  They  contend  that  Indiana’s  right‐of‐
publicity  statute,  Ind.  Code  §32‐36‐1‐8,  gives  them  control 
over  the  commercial  use  of  their  names  and  data.  But  the 
district  court  dismissed  the  complaint,  relying  on  two  ex‐
emptions: 
     The  use  of  a  personality’s  name,  voice,  signature,  photograph, 
     image, likeness, distinctive appearance, gestures, or mannerisms 
     in  …  [m]aterial  that  has  political  or  newsworthy  value.  [Ind. 
     Code §32‐36‐1‐1(c)(1)(B).] 
     The  use  of  a  personality’s  [name,  voice,  etc.]  …  in  connection 
     with the broadcast or reporting of an event or a topic of general 
     or public interest. [Ind. Code §32‐36‐1‐1(c)(3).] 

The judge ruled that on‐field sports performances and statis‐
tics  are  “newsworthy”  and  of  “general  or  public  interest”, 
which  means  that  FanDuel  and  DraftKings  may  use  plain‐
tiffs’  names  not  only  in  fantasy  games  but  also  in  advertis‐
ing. 2017 U.S. Dist. LEXIS 162563 (S.D. Ind. Sept. 29, 2017). 
    Plaintiffs  maintain  in  this  court  that  the  district  judge 
misunderstood  the  scope  of  these  exemptions—indeed, 
erred even in asking what the exemptions mean. According 
to  plaintiffs,  FanDuel  and  DraftKings  are  illegal  gambling 
enterprises  to  which  none  of  the  statutory  exemptions  ap‐
plies.  Defendants  reply  that  their  operations  are  lawful  and 
that  at  all  events  none  of  the  language  in  the  right‐of‐
publicity statute makes anything turn on a question extrinsic 
to the right‐of‐publicity law itself. 
No. 17‐3051                                                          3 

    The  district  court’s  opinion  analyzes  with  care  the  ques‐
tion  whether  plaintiffs’  names  and  statistics  are  “newswor‐
thy” and of “general or public interest”. No one doubts that 
television  can  show  college  football  games  and  discuss 
plaintiffs’  performances  without  their  consent.  But  the  stat‐
ute  asks  not  whether  a  given  name  or  performance  is 
“newsworthy” or of “public interest” but whether the name 
and  other  details  appear  “in  …  [m]aterial  that  has  …  news‐
worthy  value”  or  “in  connection  with  the  …  reporting  of  an 
event  …  of  general  or  public  interest”  (emphasis  added). 
Plaintiffs’ names and details on FanDuel and DraftKings are 
not  necessarily  “in”  newsworthy  “material”  or  a  form  of 
“reporting”. 
     Because plaintiffs’ claim arises under state law, we turned 
to  Indiana’s  judiciary  to  see  what  weight  the  state  gives  to 
the  words  we  italicized  above,  whether  Indiana  views  paid 
fantasy  sports  as  unlawful  gambling,  and  whether  it  treats 
illegality  as  material  to  the  right‐of‐publicity  statute.  We 
found—nothing. As far as we can see, none of the language 
in  either  §32‐36‐1‐1  or  §32‐36‐1‐8  has  ever  been  interpreted 
by any state judge. 
     The parties tell us that we need not worry about this def‐
icit,  because  Indiana’s  law  is  similar  to  right‐of‐publicity 
statutes in  other  states. So we looked around and found—a 
lot  of  federal  decisions.  Plaintiffs  observe  that  producers  of 
video games such as Madden NFL have been required to ob‐
tain  the  consent  of  the  players  whose  names,  pictures,  and 
statistics are used in those games, and they contend that the 
same  should  hold  for  online  fantasy‐sports  games.  But  the 
decision  about  Madden  NFL  concerns  California’s  statute 
about  strategic  litigation  rather  than  Indiana’s  right‐of‐
4                                                        No. 17‐3051 

publicity statute, and it was rendered by a federal court. Da‐
vis v. Electronic Arts Inc., 775 F.3d 1172 (9th Cir. 2015). A relat‐
ed  decision,  In  re  NCAA  Student‐Athlete  Name  &  Likeness  Li‐
censing Litigation, 724 F.3d 1268 (9th Cir. 2013), discusses Cal‐
ifornia’s strategic‐litigation law and the First Amendment as 
defenses  to  right‐of‐publicity  claims  but  does  not  interpret 
any particular state’s right‐of‐publicity statute—not even In‐
diana’s,  though  the  NCAA  is  based  in  Indianapolis.  Then 
there is Baltimore Orioles, Inc. v. Major League Baseball Players 
Ass’n,  805  F.2d  663  (7th  Cir.  1986),  which  holds  that  federal 
copyright  law  preempts  some  right‐of‐publicity  claims  un‐
der Illinois law. On the way to that conclusion, we stated that 
marketing a game based on a player’s statistics transgresses 
a  non‐preempted  common‐law  right  of  publicity.  Id.  at  676 
n.24.  For  that  we  relied  on  decisions  of  the  Second  Circuit, 
the Third  Circuit, the Eighth  Circuit, and a district  judge  in 
Minnesota. None of these decisions reflects any state judge’s 
effort to interpret a statute similar to Indiana’s. We don’t say 
that  all  right‐of‐publicity  cases  about  sports  have  been  de‐
cided by federal judges, but decisions by state judges are ra‐
re—see, e.g., Gionfriddo v. Major League Baseball, 94 Cal. App. 
4th 400 (2001)—and none involves Indiana’s law or a statute 
materially identical to Indiana’s. 
     A federal court’s task under Erie R.R. v. Tompkins, 304 U.S. 
64 (1938),  and the  Rules of Decision Act, 28  U.S.C.  §1652, is 
to  interpret  Indiana  law  as  the  Supreme  Court  of  Indiana 
would.  The  absence  of  precedent  from  Indiana  and  the 
dearth  of  precedent  from  other  states  make  this  difficult. 
When state law is easy to parse, certification is unnecessary 
even when state judges have not considered a question. But 
we do not think that the exemptions in Ind. Code §32‐36‐1‐1 
can be understood without knowing what the state’s judici‐
No. 17‐3051                                                              5 

ary  makes  of  phrases  such  as  “in  …  [m]aterial  that  has  … 
newsworthy value” or “in connection with the … reporting of 
an event … of general or public interest” (emphasis added), 
which leave their meaning ambiguous. 
    We  therefore  certify  this  question  to  the  Supreme  Court 
of Indiana, under Indiana Rule of Appellate Procedure 64: 
   Whether online fantasy‐sports operators that condition entry on 
   payment, and distribute cash prizes, need the consent of players 
   whose names, pictures, and statistics are used in the contests, in 
   advertising the contests, or both. 

We  have  phrased  this  question  in  general  terms  so  that  the 
Supreme  Court  of  Indiana  may  consider  any  matters  it 
deems relevant—not only the statutory text but also, for ex‐
ample, plaintiffs’ arguments about the legality of defendants’ 
fantasy  games  and  the  possibility  that  there  is  an  extra‐
textual  illegal‐activity  exception  to  the  provisions  of  Ind. 
Code  §32‐36‐1‐1.  The  state  judiciary  should  feel  free  to  re‐
phrase the question if it deems that step appropriate. 
    We appreciate the possibility that the answer to the ques‐
tion we have framed may not end this case. Defendants say 
that  the  Constitution  supersedes  any  right  of  publicity  that 
Indiana  may  recognize.  It  would  be  inappropriate  for  us  to 
decide  that  question,  however,  without  knowing  exactly 
what it is that state law provides. Otherwise we are at risk of 
issuing an advisory opinion. 
   The Clerk of the Seventh Circuit will transmit to the Su‐
preme  Court  of  Indiana  copies  of  the  appellate  briefs  and 
record in this case.